DETAILED ACTION
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 
	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given over of the phone on 05/11/2022 from Joseph Mutschelknaus, Reg. No. 63,285.

3.
Terminal Disclaimer
The terminal disclaimer, filed on 05/16/2022 for later Application No. 17/121,282 has been approved

4.
Examiner’s Amendments

(Currently amended) A system for determining an intersection between two private data sets, the system comprising:
one or more processors; and
at least one memory including at least one non-transitory computer-readable medium storing a software application executable by the one or more processors, wherein the software application includes:
a proxy module configured to receive a first value from a first participant and a second value from a second participant, the first value representing a first record from a first private data set and the second value representing a second record from a second private data set;
a plurality of delegate modules that together are configured to calculate a first keyed hash value of the first value using a virtual private key and to calculate a second keyed hash value of the second value using the virtual private key, wherein each delegate module has a partial key private to the respective delegate modules and wherein the virtual private key is a combination of the partial keys private to each of the delegate modules,
wherein each delegate module is configured (i) to receive, at a respective delegate module of the plurality of delegate modules, a first intermediate value based on the first value and a second intermediate value based on the second value and (ii) to apply, to the first and second intermediate values received, a partial key private to the respective delegate module to determine [[a]] next first and second intermediate values such that the next first and second intermediate values are used to determine the first and second keyed hash values; and
a matcher module configured to compare the first and second keyed hash values to determine whether the first and second values match.
(Original) The system of claim 1, wherein the matcher module is a centralized, non-trusted entity.
(Original) The system of claim 1, wherein the plurality of delegate modules are configured to generate a zero knowledge proof proving that the first and second keyed hash values were correctly calculated. 
(Currently amended) The system of claim 3, wherein the proxy module is configured to validate the zero-knowledge proof.
(Original) The system of claim 1, wherein the proxy module is configured to receive a first private data set comprising the first value and a second private data set comprising the second value, wherein the plurality of delegate modules calculate a key hash value for each value in the first and second private data sets, and wherein the matcher module compares the calculated key hash values to determine which values in the first and second private data sets match.
(Currently amended) The system of claim 1, wherein the first and second values are normalized into a common format.
(Original) The system of claim 1, wherein the applying (ii) comprises applying a collision resistant hash function.
(Cancelled)
(Original) The system of claim 1, wherein the first record has a first identifier and the second record has a second identifier, and wherein the matcher module is configured to, when the first and second values are determined to match, select the first identifier to return to the first participant and the second identifier to return to the second participant.
(Currently amended) A computer-implemented method for determining an intersection between two private data sets, comprising:
(a)	receiving a first value from a first participant and a second value from a second participant, the first value representing a first record from a first private data set and the second value representing a second record from a second private data set;
(b)	calculating, using a plurality of delegate modules, a first keyed hash value of the first value using a virtual private key and to calculate a second keyed hash value of the second value using the virtual private key, wherein each delegate module has a partial key private to of the plurality of delegate modules and wherein the virtual private key is a combination of the partial keys private to each of the plurality of delegate modules, wherein the calculating (b) comprises, repeatedly:
(i)	receiving, at a respective delegate module of the plurality of delegate modules, a first intermediate value based on the first value and a second intermediate value based on the second value,
(ii)	applying, to the first and second intermediate values received, a partial key private to the respective delegate module in (i) to determine [[a]]next first and second intermediate values such that the next first and second intermediate values are used to determine the first and second keyed hash values; and
(c)	comparing the first and second keyed hash values to determine whether the first and second values match.
(Original) The method of claim 10, wherein comparing (c) is conducted by a centralized, non-trusted entity.
(Original) The method of claim 10, further comprising generating a zero knowledge proof proving that the first and second keyed hash values were correctly calculated. 
(Currently amended) The method of claim [[10]]  12, further comprising validating the zero knowledge proof.
(Currently amended) The method of claim 10, wherein the receiving (a) comprises receiving the [[a]] first private data set comprising the first value and the [[a]] second private data set comprising the second value, wherein the calculating (b) comprises calculating a matcher module compares the calculated key hash values to determine which values in the first and second private data sets match.
(Original) The method of claim 10, wherein the first and second values are normalized into a common format.
(Original) The method of claim 10, wherein the applying (ii) comprises applying a collision resistant hash function.
(Currently amended) The method of claim [[1]] 10, wherein the first record has a first identifier and the second record has a second identifier, and further comprising, when the first and second values are determined to match: 
returning the first identifier to the first participant; and 
returning the second identifier to return to the second participant.
(Currently amended) A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations for determining an intersection between two private data sets, the operations comprising:
(a)	receiving a first value from a first participant and a second value from a second participant, the first value representing a first record from a first private data set and the second value representing a second record from a second private data set;
(b)	calculating, using a plurality of delegate modules, a first keyed hash value of the first value using a virtual private key and of the plurality of delegate modules and wherein the virtual private key is a combination of the partial keys private to each of the delegate modules, wherein the calculating (b) comprises, repeatedly:
(i)	receiving, at a respective delegate module of the plurality of delegate modules, a first intermediate value based on the first value and a second intermediate value based on the second value,
(ii)	applying, to the first and second intermediate values received, a partial key private to the respective delegate module in (i) to determine [[a]] next first and second intermediate values such that the next first and second intermediate values are used to determine the first and second keyed hash values; and
(c)	comparing the first and second keyed hash values to determine whether the first and second values match.
(Original) The device of claim 18, wherein the comparing (c) is conducted by a centralized, non-trusted entity.
(Original) The device of claim 18, the operations further comprising generating a zero knowledge proof proving that the first and second keyed hash values were correctly calculated. 
(Original) The device of claim 20, the operations further comprising validating the zero knowledge proof.
(Currently amended) The device of claim 18, wherein the receiving (a) comprises a first private data set comprising the first value and a second private data set comprising the second value, wherein the calculating (b) comprises calculating a matcher module compares the calculated key hash values to determine which values in the first and second private data sets match.
(Original) The device of claim 18, wherein the first and second values are normalized into a common format. 
(Original) The device of claim 18, wherein the applying (ii) comprises applying a collision resistant hash function.





5.
Allowable Subject Matter
              Claims 1, 4, 6, 10, 13-14, 17-18, and 22 are amended, claim 8 is cancelled and claims 1-7, and 9-24 are allowed. Naor (US 6,834,272) teaches a proxy may receive a plurality of items from a plurality of participants, decrypt the items with a private key, and compare a plurality of hash values of the items (col. 13, lin. 24-41), (col. 22, lin. 14-25), and further Barajas (US 20200314075) teaches receiving a plurality of keys, wherein a security engine concatenates the plurality of keys in a sequence to from a concatenated key [0034-0035], and fig. 2A-2B. None of the prior arts teaches the following limitations in view of other limitations in each of the independent claims: wherein each delegate module is configured (i) to receive, at a respective delegate module of the plurality of delegate modules, a first intermediate value based on the first value and a second intermediate value based on the second value and (ii) to apply, to the first and second intermediate values received, a partial key private to the respective delegate module to determine next first and second intermediate values such that the next first and second intermediate values are used to determine the first and second keyed hash values

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYOUB ALATA/Primary Examiner, Art Unit 2494